UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1859



FELICIA G. WATKINS,

                Plaintiff - Appellant,

          v.


PETE GEREN, Secretary, Department of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-02728-JFM)


Submitted:   April 30, 2008                   Decided:   May 20, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffery C. Taylor, Michael J. Snider, Ari Taragin, SNIDER &
ASSOCIATES, LLC, Baltimore, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Ariana Wright Arnold, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Felicia G. Watkins appeals the district court’s orders

denying her Fed. R. Civ. P. 56(f) motion for additional discovery,

granting Defendant’s summary judgment motion on her race and gender

discrimination and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2000), and denying her Fed. R. Civ. P. 59(e) motion

for reconsideration.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Watkins v. Geren, No. 1:06-cv-02728-JFM

(D. Md. June 19, 2007).      We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 2 -